UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ☒ Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2017 or ☐ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission file number 001-32352 TWENTY-FIRST CENTURY FOX, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 26-0075658 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1211 Avenue of the Americas, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (212)852-7000 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ☒ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐ No☒ As of May 5, 2017, 1,052,334,514 shares of ClassA Common Stock, par value $0.01 per share, and 798,520,953 shares of Class B Common Stock, par value $0.01 per share, were outstanding. TWENTY-FIRST CENTURY FOX, INC. FORM 10-Q TABLE OF CONTENTS Page Part I. Financial Information Item 1. Financial Statements Unaudited Consolidated Statements of Operations for the three and nine months ended March 31, 2017 and 2016 1 Unaudited Consolidated Statements of Comprehensive Income for the three and nine months ended March 31, 2017 and 2016 2 Consolidated Balance Sheets as of March 31, 2017 (unaudited) and June 30, 2016 (audited) 3 Unaudited Consolidated Statements of Cash Flows for the nine months ended March 31, 2017 and 2016 4 Notes to the Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 40 Item4. Controls and Procedures 42 Part II. Other Information Item 1. Legal Proceedings 43 Item1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 51 Signature 52 TWENTY-FIRST CENTURY FOX, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (IN MILLIONS, EXCEPT PER SHARE AMOUNTS) Forthethreemonthsended March 31, Fortheninemonthsended March 31, Revenues $ Operating expenses ) Selling, general and administrative ) Depreciation and amortization ) Impairment and restructuring charges ) Equity (losses) earnings of affiliates ) (9 ) ) 38 Interest expense, net ) Interest income 9 12 27 28 Other, net ) Income from continuing operations before income tax expense Income tax expense ) Income from continuing operations Loss from discontinued operations, net of tax ) (3 ) ) (8 ) Net income Less: Net income attributable to noncontrolling interests ) Net income attributable to Twenty-First Century Fox, Inc. stockholders $ EARNINGS PER SHARE DATA Income from continuing operations attributable to Twenty-First Century Fox, Inc. stockholders - basic and diluted $ Weighted average shares Basic Diluted Income from continuing operations attributable to Twenty-First Century Fox, Inc. stockholders per share: Basic $ Diluted $ Net income attributable to Twenty-First Century Fox, Inc. stockholders per share - basic and diluted $ The accompanying notes are an integral part of these Unaudited Consolidated Financial Statements. 1 TWENTY-FIRST CENTURY FOX, INC.
